DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including “receiving, from the first user device, a request to associate the first user preferences with the media presentation device and receiving, from the second user device, a request to associate the second user preferences with the media presentation device, wherein a third user having a third user device is in proximity of the media presentation device and is associated with third user preferences and wherein a request to associate the third user preferences with the media presentation device has not been received from the third user device; in response to the request to associate the first user preferences with the media presentation device and in response to the request to associate the second user preferences with the media presentation device, causing the first user preferences and the second user preferences to be associated with identifying information of the media presentation device; determining that the first user preferences and the second user preferences indicate that the first user and the second user are interested in viewing photos associated with one or more users; receiving, from the 

Dependent claims 2-7, 9-14, 16-21 are allowed at least by virtue of their dependency from claims 1, 8 and 15, respectively.
	







Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 18, 2021